Case 2:19-cv-12680-ES-ESK Document 27 Filed 02/27/20 Page 1 of 1 PageID: 319

                                          :
                          BURSOR FISHER
                                                                      PA

 1990 N. CALJFORNIA BLVD.                                      FREDERICK       J. KLORCZYK III
 SUITE 940                                                                          Tel: 925.300.4455
 WALNUT CREEK, CA 94596                                                            Fax: 925.407.2700
 iv ww. b u rs or. corn                                                    fklo rc z v k (ii b u r so r.corn


                                          february 26, 2020

 Via ECF
 Hon. Edward S. Kiel, U.S.M.J.
 United States District Court for the District of New Jersey
 Rev. Dr. Martin Luther King, Jr. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

 Re:     Isley et al. v. BMW ofNorth America, LLC, et al., Case No. 2:19-cv-12680-ES-E$K

 Dear Judge Kiel:

         I represent Plaintiffs in the above-captioned matter, and write jointly on behalf the parties
 to request certain modifications to the schedule in this matter. As disclosed in recent filings, the
 parties intend to mediate this matter with Hon. Jose L. Linares, U.S.D.J. (ret.) on March 24,
 2020, subsequent to which Your Honor has scheduled a telephonic status for April 6, 2020. The
 parties have accordingly, been focusin on that upcoming mediatio           herefore, the parties
   ropose a stay o a current deadlines pending comp etion of the mediation. The parties further
 propose that they advise the Court of the outcome of mediation during the April 6, 2020
 conference; if the mediation has not been successful, we would address a revised scheduling
 order, without reudice to any deadlines that may have passed in the interim.


                                                       Very truly yours,
 GRANTED. Deadlines set forth
under ECF No. 19 are stayed at this
juncture.



                                                       Frederick J. Klorczyk III



             SO ORDERED


             EU.S.1

             Date:
